                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   I.N., a minor, by and through her mother and
                                                                         10   Guardian ad Litem, Zarinah F., and
                                                                              J.B., a minor, by and through his mother                     No. C 18-03099 WHA
                                                                         11   and Guardian ad Litem, Alisa B.,
United States District Court




                                                                         12                  Plaintiffs,
                               For the Northern District of California




                                                                                                                                           ORDER RE MOTION
                                                                         13     v.                                                         FOR FINAL APPROVAL
                                                                                                                                           OF CLASS SETTLEMENT
                                                                         14   JENNIFER KENT, Director of the Department                    AND MOTION FOR AWARD
                                                                              of Health Care Services, and State of California             OF ATTORNEY’S FEES
                                                                         15   DEPARTMENT OF HEALTH CARE
                                                                              SERVICES,
                                                                         16                  Defendants.
                                                                         17                                                  /

                                                                         18                                         INTRODUCTION
                                                                         19          In this putative class action under the Medicaid Act and other federal statutes, the parties
                                                                         20   move for final approval of a proposed class settlement. Plaintiffs move for attorney’s fees and
                                                                         21   expenses. Defendants do not oppose. For the reasons stated below, the motion for final
                                                                         22   approval of the class settlement is GRANTED. To the extent stated below, the motion for
                                                                         23   attorney’s fees and costs is GRANTED.
                                                                         24                                            STATEMENT
                                                                         25          Prior orders set forth the detailed background of this case. In short, under one aspect of
                                                                         26   California’s Medicaid program, defendants provided certain services to eligible children under
                                                                         27   the age of 21. Katie A., ex rel. Ludin v. Los Angeles Cty., 481 F.3d 1150, 1154 (9th Cir. 2007).
                                                                         28   These services included medically necessary “private duty nursing services” and case
                                                                              management services. 42 U.S.C. § 1396d(a).
                                                                          1          Suing through their parents, plaintiffs had significant physical disabilities and received
                                                                          2   Medi-Cal benefits. Defendants DHCS and DHCS Director Jennifer Kent authorized plaintiffs’
                                                                          3   receipt of in-home nursing services as part of their Medi-Cal benefits. Although plaintiffs
                                                                          4   required total assistance for all activities of daily living, both plaintiffs received fewer hours of
                                                                          5   services than defendants authorized. Plaintiffs further allege that defendants placed the burden
                                                                          6   on them to navigate a complex system with little to no support to obtain needed in-home
                                                                          7   nursing care (Amd. Compl. ¶¶ 84–127).
                                                                          8          Plaintiffs initiated this action in May 2018. In August 2018, plaintiffs filed an amended
                                                                          9   complaint for injunctive relief under the Medicaid Act, the Americans with Disabilities Act and
                                                                         10   the Rehabilitation Act. Plaintiffs did not seek damages. In October 2018, an order denied
                                                                         11   defendants’ motion to dismiss the amended complaint for lack of subject-matter jurisdiction.
United States District Court




                                                                         12   Since November 2018, the parties engaged in discovery and in multiple in-person settlement
                               For the Northern District of California




                                                                         13   discussions under the supervision of Magistrate Judge Jacqueline Corley. In April 2019, an
                                                                         14   order granted plaintiffs’ motion for class certification and preliminary approval of a proposed
                                                                         15   class settlement (Dkt. Nos. 1, 45, 66, 102–05, 107).
                                                                         16          Defendants mailed the class notice to all 4,127 identified Medi-Cal beneficiaries who
                                                                         17   are class members, 191 of which came back as nondeliverable. No objections to the settlement
                                                                         18   have been received. Class counsel, however, have confirmed that the returned notices were sent
                                                                         19   to the address on record. Class counsel have further established a website to provide class
                                                                         20   members with information about the case, the full text of the settlement agreement, the class
                                                                         21   notice, plaintiffs’ motion for reasonable attorneys’ fees, expenses, and costs, and other
                                                                         22   case-related documents (Br. at 14–15).
                                                                         23          The parties now move for final approval of the proposed class settlement. Class counsel
                                                                         24   also move for an award of attorney’s fees and litigation costs and expenses. A hearing was held
                                                                         25   on the motions on August 8, 2019. At the hearing, the parties could not agree whether damages
                                                                         26   would be waived. A further hearing was held on the matter on September 13, 2019. The parties
                                                                         27   filed a stipulation on the same day that the language in the settlement agreement stating “class
                                                                         28   members, forever and fully release any and all claims, either in law or equity, set forth in the


                                                                                                                                2
                                                                          1   Complaint and First Amended Complaint,” does not preclude unnamed class members from
                                                                          2   seeking monetary damages for the claims set forth in the complaint and first amended complaint
                                                                          3   (Dkt. Nos. 110, 113, 115, 116).
                                                                          4                                               ANALYSIS
                                                                          5          Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of
                                                                          6   a certified class . . . may be settled . . . only with the court’s approval.” When a proposed
                                                                          7   settlement agreement is presented, the district court must perform two tasks: (1) direct notice in
                                                                          8   a reasonable manner to all class members who would be bound by the proposal, and (2) approve
                                                                          9   the settlement only after a hearing and on finding that the terms of the agreement are fair,
                                                                         10   reasonable, and adequate. FRCP 23(e)(1)–(2). The parties’ proposed settlement agreement
                                                                         11   satisfies these requirements, as follows.
United States District Court




                                                                         12          1.      FINAL APPROVAL OF PROPOSED CLASS SETTLEMENT.
                               For the Northern District of California




                                                                         13                  A.      Adequacy of Notice.
                                                                         14          The notice must be “reasonably calculated, under all the circumstances, to apprise
                                                                         15   interested parties of the pendency of the action and afford them an opportunity to present their
                                                                         16   objections.” Mullane v. Central Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950) (citations
                                                                         17   omitted). It must also describe “the terms of the settlement in sufficient detail to alert those
                                                                         18   with adverse viewpoints to investigate and to come forward and be heard.” Mendoza v. Tucson
                                                                         19   Sch. Dist. No. 1, 623 F.2d 1338, 1352 (9th Cir. 1980). The undersigned judge previously
                                                                         20   approved the form, content, and planned distribution of the class notice (Dkt. No. 107). As
                                                                         21   described above, the notice plan has been fulfilled. This order accordingly finds that notice to
                                                                         22   class members was adequate.
                                                                         23                  B.      Scope of Release.
                                                                         24          The proposed settlement agreement releases only the claims actually asserted in this
                                                                         25   action. Individual named plaintiffs waive damages claims. Furthermore, pursuant to the
                                                                         26   parties’ September 13 stipulated request regarding the release of claims by unnamed class
                                                                         27   members, the language in the settlement agreement stating “class members, forever and fully
                                                                         28   release any and all claims, either in law or equity, set forth in the Complaint and First Amended


                                                                                                                               3
                                                                          1   Complaint,” does not preclude unnamed class members from seeking monetary damages for the
                                                                          2   claims set forth in the complaint and first amended complaint. The stipulated request is
                                                                          3   GRANTED and echoing the findings of the order granting preliminary approval of the proposed
                                                                          4   settlement, this order finds the scope of release is appropriately tailored and is approved.
                                                                          5                  C.      Fairness, Reasonableness, and Adequacy of Proposed Settlement.
                                                                          6          A district court may approve a proposed class settlement only upon finding that it is fair,
                                                                          7   reasonable, and adequate, taking into account (1) the strength of the plaintiffs’ case; (2) the risk,
                                                                          8   expense, complexity, and likely duration of further litigation; (3) the risk of maintaining class
                                                                          9   action status throughout the trial; (4) the amount offered in settlement; (5) the extent of
                                                                         10   discovery completed and the stage of the proceedings; (6) the experience and view of counsel;
                                                                         11   (7) the presence of a governmental participant; and (8) the reaction of the class members to the
United States District Court




                                                                         12   proposed settlement. FRCP 23(e); In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 944
                               For the Northern District of California




                                                                         13   (9th Cir. 2015).
                                                                         14          First, the settlement terms are fair, reasonable, and adequate. The class representatives
                                                                         15   and class counsel have adequately represented the class. The parties reached the proposed
                                                                         16   settlement agreement after extensive mediation efforts supervised by Magistrate Judge Corley,
                                                                         17   including four in-person settlement conferences and subsequent deliberations. Continuing
                                                                         18   forward in litigation would not only impose risks and costs on plaintiffs and the class, but would
                                                                         19   also delay the implementation of the parties’ agreed-upon remedies.
                                                                         20          Second, plaintiffs have only sought injunctive relief. The proposed settlement
                                                                         21   agreement provides, among other things, that defendants will designate case management
                                                                         22   service providers for class members, that class members will be able to contact defendants
                                                                         23   directly with concerns regarding the nursing or services they receive, and that class counsel will
                                                                         24   monitor defendants’ implementation of the agreement, which all address the issues plaintiffs
                                                                         25   sought to resolve in the initial complaint. No class member has objected to the settlement
                                                                         26   agreement. Based on the foregoing the reasons and those mentioned in the order granting
                                                                         27   preliminary approval of the proposed agreement, the final approval of the proposed class
                                                                         28   settlement is GRANTED.


                                                                                                                               4
                                                                          1                   2.     MOTION FOR ATTORNEY’S FEES, EXPENSES, AND COSTS.
                                                                          2                          A.      Costs and Expenses.
                                                                          3           Class counsel seek to recover from the settlement fund $14,046 in litigation costs and
                                                                          4   expenses. The largest component of these expenses are related to expert work. These costs,
                                                                          5   nontaxable costs, and out-of-pocket expenses are recoverable under the ADA. Furthermore,
                                                                          6   these expenses were a reasonable and necessary part of the litigation, and are of a type
                                                                          7   customarily billed to a fee-paying client. No class member objected to recovery of these costs.
                                                                          8   Nor do defendants’ counsel. The motion for reimbursement of these costs is GRANTED.
                                                                          9                          B.      Attorney’s Fees.
                                                                         10           A district court must ensure that attorney’s fees are “fair, adequate, and reasonable,”
                                                                         11   even if the parties have entered into a settlement agreement that provides for those fees. Staton
United States District Court




                                                                         12   v. Boeing Co., 327 F.3d 938, 963–64 (9th Cir. 2003). Plaintiffs have not sought damages in this
                               For the Northern District of California




                                                                         13   action. The settlement agreement instead provides for injunctive relief. Plaintiffs here seek
                                                                         14   attorney’s fees as the prevailing party in its claims under the California Medicaid Act, the ADA,
                                                                         15   and the Rehabilitation Act.
                                                                         16           In a civil rights actions brought under fee-shifting statutes such as the ADA, the
                                                                         17   Rehabilitation Act, and the California Medicaid Act, plaintiffs may be awarded reasonable
                                                                         18   attorney’s fees if they are the prevailing party. 42 U.S.C. § 12205, Rehabilitation Act § 504, 42
                                                                         19   U.S.C § 1988. Plaintiffs prevail “if they succeed on any significant issue in litigation which
                                                                         20   achieves some of the benefit the parties sought in bringing suit.” Hensley v. Eckerhart, 461 U.S.
                                                                         21   424, 433, 103 S.Ct. 1933. Therefore, to qualify as a prevailing party, plaintiffs must obtain at
                                                                         22   least some relief on the merits of his claim. Farrar v. Hobby, 506 U.S. 103, 111, 113 S.Ct. 566
                                                                         23   (1992). The plaintiff must obtain an enforceable judgment against the defendant from whom
                                                                         24   fees are sought, or comparable relief through a consent decree or settlement. Ibid. A plaintiff
                                                                         25   prevails “when actual relief on the merits of his claim materially alters the legal relationship
                                                                         26   between the parties by modifying the defendant's behavior in a way that directly benefits the
                                                                         27   plaintiff.” Ibid.
                                                                         28


                                                                                                                                5
                                                                          1          In this case, plaintiffs are the prevailing party. Plaintiffs’ complaint alleges defendants
                                                                          2   inadequately arranged in-home skilled nursing services in violation of several federal laws. As
                                                                          3   part of its settlement agreement, defendants have agreed to designate case management service
                                                                          4   providers for class members, to send notices to class members with information regarding the
                                                                          5   case management services available to them, and to various other improvements in the in-home
                                                                          6   nursing services provided to class members that are detailed above and in the order granting
                                                                          7   preliminary approval of the proposed agreement. The benefits that the class members will be
                                                                          8   receiving under the proposed settlement agreement address many of the issues alleged in the
                                                                          9   complaint. Because of this, plaintiffs are the prevailing party and may be awarded reasonable
                                                                         10   attorney’s fees.
                                                                         11          Courts in this situation generally calculate reasonable attorney’s fees pursuant to the
United States District Court




                                                                         12   lodestar method. Hanlon v. Chrysler Corp. 150 F.3d 1011, 1029 (9th Cir. 1998). Under this
                               For the Northern District of California




                                                                         13   method, a district court must first multiply the number of hours reasonably expended on the
                                                                         14   litigation by a reasonable hourly rate to arrive at the lodestar, and then determine whether
                                                                         15   additional considerations warrant adjusting the lodestar. Staton v. Boeing Co., 327 F.3d 938,
                                                                         16   965 (9th Cir. 2003).
                                                                         17          Here, class counsel have submitted detailed declarations regarding their hourly rates, the
                                                                         18   number of hours claimed for each attorney staffed on the matter, and billings narratives for each
                                                                         19   attorney (Leiner Decl. Ex. D, Ex. E; Somers Decl. Ex. C; Newman Decl. Ex. A; Schwartz Decl.
                                                                         20   Ex. B; Pearl Decl.). Counsel attest that their five staffed attorneys have billed 1383.8 hours for
                                                                         21   work done on this case (Leiner Decl. Ex. E). Class counsel have reduced this to 1054 hours to
                                                                         22   account for inefficient, duplicative, and unnecessary secondary work (ibid). Their rates for
                                                                         23   these attorneys range from $550 per hour to $950 per hour (ibid). Counsel’s calculations
                                                                         24   amount to a lodestar of $735,157.50.
                                                                         25          Class counsel have, nonetheless, requested $420,954 in attorney’s fees. Counsel for
                                                                         26   defendants have not objected to this amount as this amount comports with the settlement
                                                                         27   agreement in which the parties agreed, “Plaintiffs will seek, and Defendants agree not to
                                                                         28   oppose, Plaintiff’s request to the Court for $435,000 for attorney’s fees and costs incurred by


                                                                                                                               6
                                                                          1   Plaintiffs in litigating this lawsuit” (Leiner Decl. Ex. A at 14). Furthermore, the fees sought
                                                                          2   represent approximately 57% of the claimed lodestar, yielding a “negative multiplier.” The fees
                                                                          3   will not be deducted from a monetary class settlement. In light of the foregoing, and the fact
                                                                          4   that class counsel have conducted motion practice and engaged in extensive mediation efforts
                                                                          5   supervised by Magistrate Judge Corley, this order finds the agreed upon attorney’s fees amount
                                                                          6   to be reasonable. This order further APPROVES the award of $420,954 in attorney’s fees, half of
                                                                          7   which shall be paid now and the remaining half to be paid when all the work is done in
                                                                          8   implementing the relief to the class. This order will not make any findings regarding
                                                                          9   reasonableness of the lodestar, the hours billed, nor the rate at which they are billed at since the
                                                                         10   parties have already agreed to an attorney’s fee amount that this order finds reasonable.
                                                                         11                                             CONCLUSION
United States District Court




                                                                         12   Accordingly, it is hereby ordered as follows:
                               For the Northern District of California




                                                                         13          1.      The notice of settlement, as well as the manner in which it was sent to class
                                                                         14   members, fairly and adequately described the proposed class settlement; was the best notice
                                                                         15   practicable under the circumstances; was valid, due, and sufficient notice to class members; and
                                                                         16   complied fully with the Federal Rules of Civil Procedure, due process, and all other applicable
                                                                         17   laws. A full and fair opportunity has been afforded to class members to participate in the
                                                                         18   proceedings convened to determine whether the proposed class settlement should be given final
                                                                         19   approval.
                                                                         20          2.      The undersigned also finds that the proposed class settlement is fair, reasonable,
                                                                         21   and adequate as to the class, plaintiffs, and defendants; that it is the product of good faith,
                                                                         22   arms-length negotiations between the parties; and that the settlement is consistent with public
                                                                         23   policy and complies with all applicable provisions of law. The settlement is accordingly
                                                                         24   APPROVED.

                                                                         25          3.      Having considered class counsel’s motion for attorney’s fees, the undersigned
                                                                         26   hereby awards class counsel attorney’s fees of $420,954. Half of this amount shall be paid now
                                                                         27   and the other half shall be paid when all relief to the class hereunder has been implemented.
                                                                         28


                                                                                                                                7
                                                                          1          4.      Class counsel shall also receive $14,046 as reimbursement for their litigation
                                                                          2   expenses. Half of this amount shall be paid now and the other half shall be paid when all relief
                                                                          3   to the class hereunder has been implemented.
                                                                          4          Judgment will be entered separately.
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: September 30, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                          8                                                       UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                         12
                               For the Northern District of California




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              8
